Citation Nr: 1709707	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-11 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for migraine headaches, currently rated noncompensable (zero percent) prior to April 15, 2014, and 50 percent from that date.

2.  Entitlement to a higher initial rating for neurodermatitis, currently rated 60 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO, inter alia, granted service connection for neurodermatitis, assigning an initial 10 percent rating, and for migraine headaches, assigning an initial noncompensable rating, as well as denied service connection for tinnitus and for hearing loss.  The Veteran timely appealed the initial ratings assigned for neurodermatitis and for migraine headaches as well as the denial of service connection for tinnitus.

In a May 2014 rating decision, the RO, inter alia, granted service connection for tinnitus, assigning an initial 10 percent rating, effective April 16, 2013, and continued an initial 10 percent rating for neurodermatitis and an initial noncompensable rating for migraine headaches.  

In an August 2016 rating decision, the RO, inter alia, awarded an earlier effective date for service connection for tinnitus because a clear and unmistakable error was made, thereby assigning a 10 percent rating, effective September 30, 2009 (the date of claim).  As this represented a complete grant of the benefit sought on appeal, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  In that rating decision, the RO, also, inter alia, awarded a higher initial 60 percent rating for neurodermatitis, effective September 30, 2009 (the date of claim), and a higher initial 50 percent rating for migraine headaches, effective April 15, 2014 (the date of a Headaches Disability Benefits Questionnaire (DBQ) completed by the Veteran's private doctor, Dr. N.A.).  The latter decision created a staged rating, as indicated on the title page.  However, as that award did not constitute a complete grant of the benefits sought on appeal, the claims for higher ratings remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  Prior to April 15, 2014, the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's migraine headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran is in receipt of the maximum schedular rating for neurodermatitis under the most appropriate diagnostic code throughout the appeal period.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2014, with reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for a rating higher than 60 percent for neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claims on appeal arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Also, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claims on appeal and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected migraine headaches and neurodermatitis in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Higher Initial Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, awards of service connection for disabilities have been granted and the assignments of initial evaluations for those disabilities are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as shown below, an initial, uniform 50 percent rating is warranted for migraine headaches, and an initial, uniform 60 percent rating is warranted for neurodermatitis.

A.  Migraine Headaches

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, specifically applicable to migraines.  In particular, her migraine headaches are evaluated as noncompensably disabling prior to April 15, 2014, and as 50 percent disabling from April 15, 2014.  However, for the reasons discussed below, the Board finds that the Veteran is also entitled to the maximum schedular 50 percent rating for migraine headaches under DC 8100, prior to April 15, 2014. 

Under DC 8100, a noncompensable rating is warranted for less frequent attacks, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months, and a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a.

Turning to the relevant evidence of record, in January 6, 2010, the Veteran was afforded a VA contracted examination.  At that examination, she reported experiencing headaches that were extremely painful, made her sick to her stomach, caused lights to hurt her eyes, and made sound painful.  She further reported that she experienced such headaches two times per week, on average, and that they would last for three days.  She described her symptoms as occurring constantly.  In addition, she reported that when the headaches occurred, she would have to stay in bed and was unable to do anything.  She indicated the following overall functional impairments due to her migraine headaches: unable to cook, read or relate to others; isolates herself to relieve pain; and unable to bend over to pick up things because her head feels like it is going to explode.  She also indicated that medication helped to "take the edge off the pain," but that the headaches would still remain.  With regard to the effect of the migraine headaches on the Veteran's occupation, the examiner noted that the Veteran was unable to focus when the migraine headaches flared-up.  

In an April 2013 VA treatment note, the Veteran reported having migraine headaches two to three times a week.  Also, in a February 2014 VA treatment note, the Veteran reported having severe migraines (with pressure beginning at about 5 on a scale of 10 and growing to 8 on a scale of 10) twice a week, lasting for two to three days.  She also reported experiencing photophobia, phonophobia, nausea, and dizziness with her migraines.  The treating nurse practitioner indicated that the Veteran's frequent headaches may interfere with work and activities of daily living.

In a September 2016 statement, the Veteran's representative stated that the Veteran's symptoms have been the same since the filing of the claim in September 2009, contending that the Veteran was entitled to an initial compensable rating for migraine headaches, prior to April 15, 2014.

Based on the foregoing, prior to April 15, 2014, the Veteran experienced severe headaches more than once per month that are prostrating and incapacitating.  Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and medical professionals would approximate this definition.  In Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004), the United States Court of Appeals for Veterans Claims (Court) held that severe economic inadaptability does not mean the claimant is completely unable to work, and acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Moreover, the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  Id. at 445.  In addition, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The evidence is thus approximately evenly balanced as to whether the Veteran's migraine headaches more nearly approximate the criteria for a 50 percent rating under DC 8100, prior to April 15, 2014.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's migraine headaches under DC 8100 is warranted, prior to April 15, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Neurodermatitis

The Veteran's neurodermatitis is currently rated under 38 C.F.R. § 4.118, DC 7806, specifically applicable to dermatitis.  Her neurodermatitis is evaluated as 60 percent disabling, the maximum allowable rating under DC 7806.  As the Veteran is receiving the maximum schedular rating under this diagnostic code, a higher rating under this diagnostic code is not possible and further discussion in this regard is unnecessary. 

Notwithstanding, in a September 2016 statement, the Veteran's representative asserted that the Veteran was entitled to an initial rating higher than 60 percent for neurodermatitis.  Therefore, to the extent that the Veteran and her representative contend that neurodermatitis is not specifically listed as a disorder with its own diagnostic code, the Board must therefore consider whether a rating by analogy to a different diagnostic code is appropriate.  See 38 C.F.R. § 4.20 (2016) (requiring consideration of rating by analogy when a condition is unlisted); compare Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (the Board has a duty to acknowledge and consider all regulations that are potentially applicable) with Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").  In this regard, the only diagnostic codes providing for evaluations higher than 60 percent under the Schedule of Ratings for the Skin are DCs 7800 (applicable to scar(s) or other disfigurement of the head, face, or neck) and 7817 (applicable to exfoliative dermatitis (erythroderma)).  See 38 C.F.R. § 4.118, DCs 7800 to 7833 (2016).  However, DCs 7800 and 7817 are not applicable in this case, as the relevant evidence of record, especially the February 2010 and April 2014 VA examinations, demonstrates that the Veteran's neurodermatitis has caused no scarring or disfigurement of the head, face or neck, no exfoliation, and no systemic manifestations.  See 38 C.F.R. § 4.118, DCs 7800 and 7817.  

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 60 percent is not warranted for the Veteran's neurodermatitis under any potentially applicable diagnostic code, and the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Therefore, entitlement to a schedular rating higher than 60 percent for the Veteran's neurodermatitis is not warranted. 

C.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

At the outset, the Board finds that discussion of whether referral for an extraschedular rating for migraine headaches is appropriate is not necessary.  Here, the Veteran and her representative have not asserted, and the evidence of record has not suggested, that the Veteran's migraine headaches create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, __ Vet. App. __ (Mar. 6, 2017) (holding that the Board was not required to discuss extraschedular referral, where the veteran's functional effects did not reasonably raise the issue, the veteran did not assert that his schedular rating was inadequate, and the veteran did not otherwise identify any evidence of record which revealed that his disability presented an exceptional or unusual disability picture).  

With regard to neurodermatitis, however, the discussion above reflects that the symptoms of the Veteran's neurodermatitis are contemplated by the applicable rating criteria.  The Veteran's neurodermatitis is manifested by itching, crusting, and hives that affects less than 20 percent of the entire body and less than 5 percent of the exposed body, and is treated with systemic medication.  The schedular criteria specifically contemplate the total body area and exposed body area affected by the neurodermatitis, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, DC 7806.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with her neurodermatitis that have been unaccounted for by the current schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from neurodermatitis with the pertinent schedular criteria does not show that her neurodermatitis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).  Hence, the schedular criteria is adequate, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  See id.  As such, referral for consideration of an extraschedular rating for neurodermatitis is not warranted.

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and her representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While, the Veteran has indicated that her migraine headaches have caused absences at work (sometimes, even as much as once a week), the evidence of record, including the Veteran's own statements, do not indicate that her migraine headaches and/or neurodermatitis have precluded or tended to preclude the Veteran from securing and following substantially gainful employment.  On the contrary, VA treatment notes demonstrate that the Veteran worked in sales and has been working at an IT help desk during the appeal period, and that when she was not working during the appeal period, she was attending school.  The issue of entitlement to a TDIU has therefore not been raised.  The Board notes that, in Pierce, the Court rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU. Id. at 446 (citing 38 C.F.R. § 4.16(a)).  Thus, there is no inconsistency in finding both that a 50 percent rating is warranted for headaches and that the issue of entitlement to a TDIU has not been raised by the evidence of record.


ORDER

Entitlement to an initial rating of 50 percent for migraine headaches, prior to April 15, 2014, is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to an initial rating higher than 60 percent for neurodermatitis is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


